Citation Nr: 1130993	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2010, the Board remanded the claim.  In July 2010, the Board denied the claim.  The Veteran appealed the Board's decision, denying entitlement to a rating higher than 50 percent for residual repair of right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in December 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In December 2010, the Veteran submitted VA Form 21-22 appointing North Carolina Division of Veterans Affairs as his representative.  He was previously represented by The American Legion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





REMAND

In the Joint Motion, the parties agreed that the Board did not provide an adequate reason or basis as to whether the Veteran was entitled to a separate rating for epiphora under Diagnostic Code 6025.  Therefore in order to comply with the Court's Order, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA eye examination to determine: 

a).  The current level of visual impairment and 

b).  The extent of facial disfigurement under Diagnostic Code 7800, that is, does the Veteran have six or more of the following eight characteristics:

A scar 5 or more inches (13 or more cm.) in length;

A scar at least one-quarter inch (0.6 cm.) wide at widest part;

The surface contour of a scar is elevated or depressed on palpation;

A scar adherent to underlying tissue;

Hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.);

Abnormal texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

Missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); or 

A scar indurated and inflexible in an area exceeding six square inches (39 sq. cm.)

c).  Whether epiphora represents symptomatology separate from facial disfigurement and, if so, whether the epiphora is unilateral or bilateral.  

The Veteran's file should be made available to the examiner for review.

2.  After the above development is completed, adjudicate the claim for increase for residual repair of the right lower eyelid entropion and lateral tarsal strip of the left eye with bilateral senile ectropion, applying Diagnostic Codes 6032 and 6025.  If the benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



